DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 17 August 2022, Claim(s) 1 is/are amended; Claim(s) 29-31, 34-35, 37, 39, 47 and 49 are withdrawn and Claim(s) 3, 5-11, 13, 14, 16, 18-28, 32, 33, 36, 38, 40-46, 48 and 50-53 are cancelled.  The currently pending claims are Claims 1-2, 4, 12, 15, 17, 29-31, 34-35, 37, 39, 47 and 49.  
Based on applicants’ remarks and amendments (e.g. the specific hybrid layer formula), the 112 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 12, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the newly-added limitation of “at least one hybrid organic-inorganic material non-metalcone layer having the structure [-[Ob-(Si- R)]m-[O-(Ti)-]n-Oa]L-, said layer being positioned on the at least one metalcone material layer and is associated therewith via the oxygen atom designated Oa or Ob; the composite being made, by tandem molecular and atomic vapor phase chemical modification, wherein the tandem molecular and atomic vapor phase chemical modification comprises m number of molecular vapor deposition cycles and n number of atomic vapor deposition cycles, wherein each of m and n, independently, is between 1 and 50, wherein L is between 1 and 100, and wherein R is an organic component, optionally an organic amine, forming a Si-C bond, the organic component being selected or modifiable to render the CNT assembly with one or more collective properties selected from mechanical, chemical, physical or electrical properties”. Even though the premises of the formula seem to be stemming from the figures and various portions of the specification, the claimed formula and its various variables were not present in the originally filed specification. Applicant is urged to provide the specific sections of the specification disclosing the claimed limitation. Claims 2, 4, 12, 15, and 17 are dependent on claim 1 thus inherit the same deficiencies. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the formula [-[Ob-(Si- R)]m-[O-(Ti)-]n-Oa]L-; however, the limitation is indefinite since the formula recites unbalanced brackets including the L variable. 
Claim 1 recites the limitation "said layer" in line 5. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein R is an organic component” and the claim also recites “optionally an organic amine, forming a Si-C bond” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 1 recites the limitation of “the organic component being selected or modifiable to render the CNT assembly with one or more collective properties selected from mechanical, chemical, physical or electrical properties”. The limitation is considered indefinite due the open-ended phrasing – see phrasing for a proper Markush group limitation in lines 15 and 16. 
Regarding sections 5.a to 5.d, Claims 2, 4, 12, 15, and 17 are dependent on claim 1 thus inherit the same deficiencies.
Claim 2 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the metal atoms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad Markush group recitation followed by two narrower Markush groups. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Newly-amended claim 1 recites a specific formula for the at least one metalcone material; however, claims 12, 15 and 17 seem to be directed to broader components and chemical compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pp 7, filed 17 August 2022, with respect to the 112 and 103 rejections have been fully considered and are persuasive.  The 112 and 103 rejections have been mooted by the amendment and withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 4, 12, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764